      Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                         Protective Order

                V.                                                            S3 21 Cr. 249 (SHS)

JAMES THOMAS ,
   a/k/a " Spazz,"
DUVAUGHN WJLSON ,
   a/k/a " Dupree,"
COURTNEY SCHLOSS,
   a/k/a " Bway,"
   a/k/a " Balenci ,"
KEN ALEXANDER,
   a/k/a "Ryu,"
ARGAM TAJ ,
   a/k/a " Sour,"
SAMUEL TAJ ,
   a/k/a " Sosa,"
CHRISTOPHER MACHADO,
   a/k/a "Chris Elite," and
JAMEL THOMAS
   a/k/a " Mel ,"

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information ("ES! "), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government's general

obligation to produce exculpatory and impeachment material in a criminal case . Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not
       Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 2 of 14




authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case. Discovery materials produced by the Government to the defendant or his

counsel that are either (I) designated in whole or in part as "S ubject to PO" by the Government in

emails or communications to defense counsel, or (2) that include a Bates or other label stating

" Subject to PO," shall be deemed "Confidential Material."

       Attorney's Eyes Only ("AEO") Material. Certain discovery materials in this case may

raise a particular risk of impeding the Government's ongoing investigation of uncharged

individuals because it allows for identification of those uncharged individuals.          Discovery

materials produced by the Government to the defendant or his counsel that are either (I) designated

in whole or in part as "Attorney's Eyes Only" by the Government in emails or communications to

defense counsel, or (2) that include a Bates or other label stating "Attorney 's Eyes Only," shall be

deemed "AEO Material."        Any material designated as AEO Material shall also be deemed

Confidential Material.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        1. Confidential Material shall not be disclosed by the defendant or defense counsel ,

including any successor counsel ("the defense") other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.




                                                  2
        Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 3 of 14




       2. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel , as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action;

           (c) The defendant in the presence of counsel;

           (d) Such other persons as hereafter may be authorized by the Court.

       3. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material ,

including the seized ESl Confidential Material , within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; the granting of any motion made

on behalf of the Government dismissing any charges in the above-captioned case; or the expiration

of any retention period mandated by governing rules of professional responsibility applicable to

the defense, whichever date is later.

       4. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

        5. The defense shall receive any AEO Material on an attorney ' s eyes only basis, and the

defense shall not share any AEO Material or the content of the AEO Material with any other

persons, including the defendant, except for any paralegal or staff employed by defense counsel.


                                                 3
        Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 4 of 14




       6. The Government may authorize, in writing, disclosure of Confidential Material or AEO

Material beyond that otherwise permitted by this Order without further Order of this Court.

       7. This Order does not prevent the disclosure of any Confidential Material or AEO Material

in any hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this

action. All filings sho uld comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       8. If there is a dispute between the parties concerning the Government's designation of

certain discovery material as Confidential Material -   including material designated as Attorney's

Eyes Only (AEO) -        the parties shall meet and confer without prejudice to a subsequent

application by defense counsel seeking de-designation of such material by the Court. If the defense

moves the Court for de-designation of disputed material, the Government shall respond within

seven days of the defense filing, absent further Order of this Court. The Government shall bear the

burden of establishing good cause for its Confidential Material designation of the disputed

materials.

      9. This Order places no restriction on a defendant 's use or disclosure of ESI that originally

belonged to the defendant.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  4
        Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 5 of 14




                                   Retention of Jurisdiction
        I 0. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    United States Attorney

by: Isl Ashley C. Nicolas                              Date: August 30, 2021
    Ashley C. Nicolas
    Matthew J. King
    Assistant United States Attorneys


                                             SO ORDERED:

Dated: New York, New York
       September 9, 2021




                                                5
  Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 6 of 14




                             Consent to Entrv of Protective Order

1, Robert Soloway, Esq., have read and reviewed the proposed Protective Order in the case of
Un ited States v. James Thomas, et al., SJ 21 Cr. 249 (SHS), and I consent to the entry of the Order
on behalf of my client, James Thomas.




                 Jert Soloway, Esq.
               Anorney for Defendant James Thom s




                                                 6
       Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 7 of 14




                             Consent to Entry of Protective Order

I, D. Andrew Marshall , Esq. , have read and reviewed the proposed Protective Order in the case of
United States v. Duvaughn Wilson, et al. , S3 21 Cr. 249 (SHS), and I consent to the entry of the
Order on                lient, Duvaughn Wilson.




                     drew Marshall ,
               Attorney for Defendant    uvaughn Wilson


I, Marlon Kirton, Esq. , have read and revie ed the proposed Protective Order in the case of United
States v. Duvaughn Wilson, et al. , S3 21 Cr. 249 (SHS), and I consent to the entry of the Order on
behalf of my client, Duvaughn Wilson.




               Marlon Kirton, Esq.
               Attorney for Defendant Duvaughn Wilson




                                                 7
       Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 8 of 14




                             Consent to Entry of Protective Order

I, D. Andrew Marshall, Esq., have read and reviewed the proposed Protective Order in the case of
United States v. Duvaughn Wilson , et al. , S3 21 Cr. 249 (SHS), and I consent to the entry of the
Order on behalf of my client, Duvaughn Wilson .




               D. Andrew Marshall, Esq .
               Attorney for Defendant Duvaughn Wilson


I, Marlon Kirton, Esq ., have read and reviewed the proposed Protective Order in the case of United
States v. Duvaughn Wilson , et al. , S3 21 Cr. 249 (SHS), and I consent to the entry of the Order on
behalf of my client, Duvaughn Wilson .




                ~
               Marlon Kirton, Esq.
               Attorney for Defendant Duvaughn Wilson




                                                 7
        Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 9 of 14




                             Consent to Entry of Protective Order

I, Lance Lazzaro, Esq. , have read and reviewed the proposed Protective Order in the case of United
States v. James Thomas, et al. , S3 21 Cr. 249 (SHS), and I consent to the entry of the Order on
behalf of my client, Courtney Schloss.




               Lance Lazzaro, Esq.
               Attorney for Defendant Courtney Schloss




                                                 8
       Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 10 of 14




                             Consent to Entry of Protective Order

r, David Greenfield, Esq. , have read and reviewed the proposed Protective Order in the case of
United States v. James Thomas, et al. , S3 21 Cr. 249 (SHS) , and I consent to the entry of the Order
on behalf of my client, Ken Alexander.




               David Greenfiel~sq.
               Attorney for Defendant Ken Alexander




                                                  9
    Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 11 of 14




                            Consent to Entry of Protective Order

I, Inga Parsons, Esq., have read and reviewed the proposed Protective Order in the case of United
States v. James Thomas, et al., S3 21 Cr. 249 (SHS), and I consent to the entry of the Order on
behalf ofmy client       am Taj.

                                     /
                                         .,
                                              -0
              Inga P ons, Esq.
              Attorney for Defendant Argam Taj




                                                   10
       Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 12 of 14




                             Consent to Entry of Protective Order

I, Andrew Bernstein, Esq. , have read and reviewed the proposed Protective Order in the case of
United States v. James Thomas, et al., S3 21 Cr. 249 (SHS), and l consent to the entry of the Order
on behalf of my client, Samuel Taj.




               Andrew Bernstein, Esq.
               Attorney for Defendant Samuel Taj




                                                 11
      Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 13 of 14




                             Consent to Entry of Protective Order

I, Stephanie Carvlin, Esq ., have read and reviewed the proposed Protective Order in the case of
United States v. James Thomas, et al., S3 21 Cr. 249 (SHS), and I consent to the entry of the Order
on behalf of my client, Christopher Machado.




                                                12
       Case 1:21-cr-00249-SHS Document 78 Filed 09/09/21 Page 14 of 14




                              Consent to Entry of Protective Order

l, Andrew Dalack, Esq ., have read and reviewed the proposed Protective Order in the case of
United States v . James Thomas, et al. , S3 21 Cr. 249 (SHS) , and I consent to the entry of the Order
on behalf of my client, Jamel Thomas.



                                                       ,.
                                 sq.
               Attorney for De endant Jamel Thomas




                                                  13
